DETAILED ACTION

Amendment
	Acknowledgement is made of Amendment filed July 11, 2022.  Claim 3 is canceled.  Claims 1-2 and 4-5 are amended.  Claims 1-2 and 4-5 are pending.

Allowable Subject Matter
Claims 1-2 and 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a luminaire apparatus having an air cleaner attached thereto, which is connected by wires and cables so as to be vertically movable, the luminaire apparatus comprising: a body unit comprising a casing installed on a structure and a lower casing coupled to a lower portion of the casing; a wire elevating unit installed in the body unit; a power cable elevating unit installed in the body unit; a connection unit installed beneath the body unit so as to be vertically movable; an air cleaner coupled to an underside of the connection unit; a luminaire coupled to an underside of the air cleaner; a wire configured to connect the wire elevating unit to the connection unit in order to vertically move the air cleaner and the luminaire; and a power cable having one end connected to the power cable elevating unit and the other end connected to the air cleaner and the luminaire, thereby enabling supply of power to the air cleaner, which is capable of moving vertically together with the luminaire, even when the air cleaner and the luminaire are moved up and down, wherein: the lower casing and the connection unit have a plug supplied with power from the outside and a socket to which the plug is fitted, respectively,2Appl. No.: 17/483,071 Reply to Office action of June 13, 2022when the connection unit moves up to be coupled to the lower casing, the plug is connected to the socket so that external power is supplied to the luminaire through a power line connected to the socket and the luminaire; the power cable includes a pair of first power cables connected to the air cleaner and a pair of second power cables connected to the luminaire; and the power cable is controlled so that power is supplied to the luminaire through the second power cables only when the connection unit moves down and the plug is separated from the socket so that the supply of power to the luminaire through the power line is cut off.  The best prior art of record, Jeon, discloses the claimed invention but fails to teach or suggest that the lower casing and the connection unit have a plug supplied with power from the outside and a socket to which the plug is fitted, respectively,2Appl. No.: 17/483,071 Reply to Office action of June 13, 2022when the connection unit moves up to be coupled to the lower casing, the plug is connected to the socket so that external power is supplied to the luminaire through a power line connected to the socket and the luminaire; the power cable includes a pair of first power cables connected to the air cleaner and a pair of second power cables connected to the luminaire; and the power cable is controlled so that power is supplied to the luminaire through the second power cables only when the connection unit moves down and the plug is separated from the socket so that the supply of power to the luminaire through the power line is cut off.  Claim 4 is allowable in that it is dependent on, and further limits claim 1.
Regarding claim 2, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a luminaire apparatus having an air cleaner attached thereto, which is connected by wires and cables so as to be vertically movable, the luminaire apparatus comprising: a body unit comprising a casing installed on a structure and a lower casing coupled to a lower portion of the casing; a wire elevating unit installed in the body unit; a power cable elevating unit installed in the body unit; a connection unit installed beneath the body unit so as to be vertically movable; an air cleaner coupled to an underside of the connection unit; a luminaire coupled to an underside of the air cleaner; a wire configured to connect the wire elevating unit to the connection unit in order to vertically move the air cleaner and the luminaire; and a power cable having one end connected to the power cable elevating unit and the other end connected to the air cleaner and the luminaire, thereby enabling supply of power to the air cleaner, which is capable of moving vertically together with the luminaire, even when the air cleaner and the luminaire are moved up and down, wherein: the wire elevating unit comprises a first drive motor installed in the body unit and a wire wheel rotatably connected to the first drive motor, the wire being wound around the wire wheel; the power cable elevating unit comprises a second drive motor installed in the body unit and a power cable wheel rotatably connected to the second drive motor, the power cable being wound around the power cable wheel; and the second drive motor for rotating the power cable wheel is controlled to rotate in response to a rotational speed or number of revolutions of the first drive motor.  The best prior art of record, Jeon, discloses the claimed invention but fails to teach or suggest that wherein: the wire elevating unit comprises a first drive motor installed in the body unit and a wire wheel rotatably connected to the first drive motor, the wire being wound around the wire wheel; the power cable elevating unit comprises a second drive motor installed in the body unit and a power cable wheel rotatably connected to the second drive motor, the power cable being wound around the power cable wheel; and the second drive motor for rotating the power cable wheel is controlled to rotate in response to a rotational speed or number of revolutions of the first drive motor.
Regarding claim 5, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a luminaire apparatus having an air cleaner attached thereto, which is connected by wires and cables so as to be vertically movable, the luminaire apparatus comprising: a body unit comprising a casing installed on a structure and a lower casing coupled to a lower portion of the casing; a wire elevating unit installed in the body unit; a power cable elevating unit installed in the body unit; a connection unit installed beneath the body unit so as to be vertically movable; an air cleaner coupled to an underside of the connection unit; a luminaire coupled to an underside of the air cleaner; a wire configured to connect the wire elevating unit to the connection unit in order to vertically move the air cleaner and the luminaire; and a power cable having one end connected to the power cable elevating unit and the other end connected to the air cleaner and the luminaire, thereby enabling supply of power to the air cleaner, which is capable of moving vertically together with the luminaire, even when the air cleaner and the luminaire are moved up and down, wherein: the wire elevating unit has a magnetic Hall sensor installed on one side thereof, and a plurality of magnetic switches are installed on a gear section installed at one end of a first drive motor to detect a rotational speed or number of revolutions of the first drive motor, thereby enabling the first drive motor to be controlled to automatically stop in case of an emergency or to be controlled to set a height to which the air cleaner and the luminaire are moved downwards; and a second drive motor for rotating a power cable wheel is controlled to rotate in response to the rotational speed or number of revolutions of the first drive motor detected by the magnetic Hall sensor.  The best prior art of record, Jeon, discloses the claimed invention but fails to teach or suggest that the wire elevating unit has a magnetic Hall sensor installed on one side thereof, and a plurality of magnetic switches are installed on a gear section installed at one end of a first drive motor to detect a rotational speed or number of revolutions of the first drive motor, thereby enabling the first drive motor to be controlled to automatically stop in case of an emergency or to be controlled to set a height to which the air cleaner and the luminaire are moved downwards; and a second drive motor for rotating a power cable wheel is controlled to rotate in response to the rotational speed or number of revolutions of the first drive motor detected by the magnetic Hall sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875